DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10371845. 
The limitations provided in the claims of the current application are taught by the respective claims of the ‘845 patent as provided below.
Claim in the current application
Claim in the ‘845 patent

Claim in the current application
Claim in the ‘845 patent
1
1

6
6
2
2

7
7
3
3

8
8
4
4

9
9
5
5

10
10
11
11

14
14
12
12

15
15
13
13

16
16


Claims 17-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 9, and 14 of U.S. Patent No. 10371845 in view of Rouquette (5031159). 
With respect to claim 17, claim 2 of the ‘845 patent claims the invention as discussed above.  However, it does not claim the processor is further configured to generate the positioning solution to determine a distance between at least one of the acoustic receivers and a float or buoy. 
Rouquette teaches generating the positioning solution to determine a distance between at least one of the acoustic receivers and a float or buoy (Col 16, lines 17-19, 49-51, 66-67; Col 17, lines 18-32; Fig 12: 242, 244).
With respect to claim 18, claim 2 of the ‘845 patent claims the invention as discussed above.  However, it does not claim the system further comprising at least one head float or tail buoy disposed along the streamer, wherein the processor is further configured to generate the positioning solution to determine a distance between at least one of the acoustic receivers and the at least one head float or tail buoy.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of the ‘845 patent to measure a distance to a float or buoy as taught by Rouquette since such a modification would have improved the positioning accuracy for the system and prevented any tangling or collisions with the float or buoy.
Rouquette teaches the system further comprising at least one head float or tail buoy disposed along the streamer (Fig 12: 226A-B, 230 A-B), wherein the processor is further configured to generate the positioning solution to determine a distance between at least one of the acoustic receivers and the at least one head float or tail buoy (Col 16, lines 17-19, 49-51, 66-67; Col 17, lines 18-32; Fig 12: 242, 244). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of the ‘845 patent to measure a distance to the head float or tail buoy as taught by Rouquette since such a modification would have improved the positioning accuracy for the system and prevented any tangling or collisions with the float or buoy.
With respect to claim 19, claim 2 of the ‘845 patent claims the invention as discussed above.  However, it does not claim the processor is further configured to generate the positioning solution to determine a distance between at least one of the acoustic receivers and a vessel.
Rouquette teaches generate the positioning solution to determine a distance between at least one of the acoustic receivers and a vessel (Col 16, lines 23-28, 49-51, 66-67). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of the ‘845 patent to measure a distance to the head float or tail buoy as taught by Rouquette since such a modification would have improved the positioning accuracy for the system and allowed for the receiver to be located with respect to a known geodetic position. 
With respect to claim 20, claim 2 of the ‘845 patent claims the invention as discussed above.  However, it does not claim at least one of the acoustic receivers is towed by the vessel.
Rouquette teaches at least one of the acoustic receivers is towed by the vessel (Fig 12: 220).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of the ‘845 patent to be towed by the vessel as taught by Rouquette since such a modification would have allowed it to be used for marine seismic surveying of a large swath of area.
With respect to claim 21, claim 9 of the ‘845 patent claims the invention as discussed above.  However, it does not claim the processor is further configured to generate the positioning solution to determine a distance between at least one of the acoustic receivers and a float or buoy. 
Rouquette teaches generating the positioning solution to determine a distance between at least one of the acoustic receivers and a float or buoy (Col 16, lines 17-19, 49-51, 66-67; Col 17, lines 18-32; Fig 12: 242, 244).
With respect to claim 22, claim 9 of the ‘845 patent claims the invention as discussed above.  However, it does not claim the system further comprising at least one head float or tail buoy disposed along the streamer, wherein the processor is further configured to generate the positioning solution to determine a distance between at least one of the acoustic receivers and the at least one head float or tail buoy.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of the ‘845 patent to measure a distance to a float or buoy as taught by Rouquette since such a modification would have improved the positioning accuracy for the system and prevented any tangling or collisions with the float or buoy.
Rouquette teaches the system further comprising at least one head float or tail buoy disposed along the streamer (Fig 12: 226A-B, 230 A-B), wherein the processor is further configured to generate the positioning solution to determine a distance between at least one of the acoustic receivers and the at least one head float or tail buoy (Col 16, lines 17-19, 49-51, 66-67; Col 17, lines 18-32; Fig 12: 242, 244). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of the ‘845 patent to measure a distance to the head float or tail buoy as taught by Rouquette since such a modification would have improved the positioning accuracy for the system and prevented any tangling or collisions with the float or buoy.
With respect to claim 23, claim 9 of the ‘845 patent claims the invention as discussed above.  However, it does not claim the processor is further configured to generate the positioning solution to determine a distance between at least one of the acoustic receivers and a vessel.
Rouquette teaches generate the positioning solution to determine a distance between at least one of the acoustic receivers and a vessel (Col 16, lines 23-28, 49-51, 66-67). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of the ‘845 patent to measure a distance to the head float or tail buoy as taught by Rouquette since such a modification would have improved the positioning accuracy for the system and allowed for the receiver to be located with respect to a known geodetic position. 
With respect to claim 24, claim 14 of the ‘845 patent claims the invention as discussed above.  However, it does not claim further comprising a float or buoy, wherein the processor is configured to generate the positioning solution to determine a distance between at least one of the acoustic receivers and a float or buoy. 
Rouquette teaches further comprising a float or buoy (Fig 12: 230A-b), wherein the processor is configured to generate the positioning solution to determine a distance between at least one of the acoustic receivers and a float or buoy (Col 16, lines 17-19, 49-51, 66-67; Col 17, lines 18-32; Fig 12: 242, 244).
With respect to claim 25, claim 14 of the ‘845 patent claims the invention as discussed above.  However, it does not claim the processor is configured to generate a positioning solution to determine a distance between at least one of the acoustic receivers and a vessel towing the at least one receiver (Col 16, lines 23-28, 49-51, 66-67; Fig 12: 220).

Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614. The examiner can normally be reached Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTINE E BREIER/Primary Examiner, Art Unit 3645